Name: Commission Implementing Regulation (EU) No 1232/2014 of 18 November 2014 amending Commission Implementing Regulation (EU) No 215/2014 in order to adapt references therein to Regulation (EU) No 508/2014 of the European Parliament and of the Council and correcting Implementing Regulation (EU) No 215/2014
 Type: Implementing Regulation
 Subject Matter: fisheries;  EU finance;  economic analysis;  EU institutions and European civil service;  deterioration of the environment
 Date Published: nan

 19.11.2014 EN Official Journal of the European Union L 332/5 COMMISSION IMPLEMENTING REGULATION (EU) No 1232/2014 of 18 November 2014 amending Commission Implementing Regulation (EU) No 215/2014 in order to adapt references therein to Regulation (EU) No 508/2014 of the European Parliament and of the Council and correcting Implementing Regulation (EU) No 215/2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular the third subparagraph of Article 8 and the fifth subparagraph of Article 22(7) thereof, Whereas: (1) In order to ensure that the necessary legislation is in place for the programming of the European Structural and Investment Funds (ESIF funds) and to allow for the timely adoption of the relevant operational programmes, Commission Implementing Regulation (EU) No 215/2014 (2) was adopted prior to the adoption of Regulation (EU) No 508/2014 of the European Parliament and of the Council (3). (2) Subsequent to the adoption of Regulation (EU) No 508/2014, certain references in Implementing Regulation (EU) No 215/2014 to the future Union legal act on the European Maritime and Fisheries Fund (EMFF) should be replaced by references to Regulation (EU) No 508/2014. (3) As far as the EMFF is concerned, weightings to measures set out in the future Union legal act on the EMFF as regards the level of support for climate change objectives for each of the five ESIF funds as adopted by Implementing Regulation (EU) No 215/2014 were attached in a provisional way. References in Annex III to Implementing Regulation (EU) No 215/2014 should therefore be aligned with the final numbering of the provisions in Regulation (EU) No 508/2014. (4) In order to ensure that in the context of the performance framework the achievement of the milestone and target for the financial indicator can be assessed on the basis of the payment applications submitted to the Commission, the incorrect reference in Article 5(2) of Implementing Regulation (EU) No 215/2014 to point (c) of Article 126 of Regulation (EU) No 1303/2013 should be corrected into a reference to point (a) of Article 126 of Regulation (EU) No 1303/2013. (5) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (6) The measures provided for in this Regulation are in accordance with the opinion of the Coordination Committee for the European Structural and Investment Funds, (7) Implementing Regulation (EU) No 215/2014 should therefore be amended and corrected accordingly, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 215/2014 is amended as follows: (1) points (c) and (d) of the second subparagraph of Article 3(1) are replaced by the following: (c) reporting by Member States on financial appropriations and expenditure by measure in annual implementation reports pursuant to Article 50(4) and (5) of Regulation (EU) No 1303/2013 and Article 114(2) of Regulation (EU) No 508/2014; (d) the information and data provided by Member States on operations selected for funding pursuant to Article 97(1)(a) and 107(3) of Regulation (EU) No 508/2014. ; (2) Annex III is replaced by the text set out in the Annex to this Regulation. Article 2 Implementing Regulation (EU) No 215/2014 is corrected as follows: On page 68, Article 5(2): for : 2. For all ESI Funds, except for the EAFRD, the milestone and the target for a financial indicator shall refer to the total amount of eligible expenditure entered into the accounting system of the certifying authority and certified by that authority in accordance with point (c) of Article 126 of Regulation (EU) No 1303/2013. For the EAFRD, they shall refer to the realised total public expenditure entered into the common monitoring and evaluation system. read : 2. For all ESI Funds, except for the EAFRD, the milestone and the target for a financial indicator shall refer to the total amount of eligible expenditure entered into the accounting system of the certifying authority and certified by that authority in accordance with point (a) of Article 126 of Regulation (EU) No 1303/2013. For the EAFRD, they shall refer to the realised total public expenditure entered into the common monitoring and evaluation system. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 320. (2) Commission Implementing Regulation (EU) No 215/2014 of 7 March 2014 laying down rules for implementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund with regard to methodologies for climate change support, the determination of milestones and targets in the performance framework and the nomenclature of categories of intervention for the European Structural and Investment Funds (OJ L 69, 8.3.2014, p. 65). (3) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). ANNEX ANNEX III Coefficients for calculating amounts of support for climate change objectives in the case of the European Maritime and Fisheries Fund pursuant to Article 3 Article of Regulation (EU) No 508/2014 Title of the Measure Coefficient CHAPTER I Sustainable development in Fisheries Article 26 Innovation (+ Article 44(3) Inland fishing) 0 %* (1) Article 27 Advisory services (+ Article 44(3) Inland fishing) 0 % Article 28 Partnerships between scientists and fishermen (+ Article 44(3) Inland fishing) 0 %* Article 29(1) + (2) Promotion of human capital, job creation and social dialogue  training, networking, social dialogue; support to spouses and life partners (+ Article 44(1)(a) Inland fishing) 0 %* Article 29(3) Promotion of human capital, job creation and social dialogue  trainees on board SSCF vessels/social dialogue 0 %* Article 30 Diversification and new forms of income (+ Article 44(4) Inland fishing) 0 %* Article 31 Start-up support for young fishermen (+ Article 44(2) Inland fishing) 0 % Article 32 Health and safety (+ Article 44(1)(b) Inland fishing) 0 % Article 33 Temporary cessation of fishing activities 40 % Article 34 Permanent cessation of fishing activities 100 % Article 35 Mutual funds for adverse climatic events and environmental incidents 40 % Article 36 Support to systems of allocation of fishing opportunities 40 % Article 37 Support for the design and implementation of conservation measures and regional cooperation 0 % Article 38 Limiting the impact of fishing on the marine environment and adapting fishing to the protection of species (+ Article 44(1)(c) Inland fishing) 40 % Article 39 Innovation linked to the conservation of marine biological resources (+ Article 44(1)(c) Inland fishing) 40 % Article 40(1)(a) Protection and restoration of marine biodiversity  collection of lost fishing gear and marine litter 0 % Article 40(1)(b)-(g) and (i) Protection and restoration of marine biodiversity  contribution to a better management or conservation, construction, installation or modernisation of static or movable facilities, preparation of protection and management plans related to Natura 2000 sites and spatial protected areas, management, restoration and monitoring marine protected areas, including Natura 2000 sites, environmental awareness, participation in other actions aimed at maintaining and enhancing biodiversity and ecosystem services (+ Article 44(6) Inland aquatic fauna and flora) 40 % Article 40(1)(h) Protection and restoration of marine biodiversity  schemes for the compensation of damage to catches caused by mammals and birds 0 % Article 41(1)(a), (b) and (c) Energy efficiency and mitigation of climate change  on board investments; energy efficiency audits and schemes; studies to assess the contribution of alternative propulsion systems and hull designs (+ Article 44(1)(d) Inland fishing) 100 % Article 41(2) Energy efficiency and mitigation of climate change  Replacement or modernisation of main or ancillary engines 100 % Article 42 Added value, product quality and use of unwanted catches (+ Article 44(1)(e) Inland fishing) 0 % Article 43(1) + (3) Fishing ports, landing sites, auction halls and shelters  investments improving fishing ports and auction halls infrastructure or landing sites and shelters; construction of shelters to improve safety of fishermen (+ Article 44(1)(f) Inland fishing) 40 % Article 43(2) Fishing ports, landing sites, auction halls and shelters  investments to facilitate compliance with the obligation to land all catches 0 % CHAPTER II Sustainable development in Aquaculture Article 47 Innovation 0 %* Article 48(1)(a)-(d), (f), (g) and (h) Productive investments in aquaculture 0 %* Article 48(1)(e), (i) and (j) Productive investments in aquaculture  resource efficiency, reducing usage of water and chemicals, recirculation systems minimising water use 0 %* Article 48(1)(k) Productive investments in aquaculture  increasing energy efficiency, renewable energy 40 % Article 49 Management, relief and advisory services for aquaculture farms 0 %* Article 50 Promoting human capital and networking 0 %* Article 51 Increasing the potential of aquaculture sites 40 % Article 52 Encouraging new sustainable aquaculture farmers practising sustainable aquaculture 0 % Article 53 Conversion to eco-management and audit schemes and organic aquaculture 0 %* Article 54 Aquaculture providing environmental services 0 %* Article 55 Public health measures 0 % Article 56 Animal health and welfare measures 0 % Article 57 Aquaculture stock insurance 40 % CHAPTER III Sustainable development of Fisheries Areas Article 62(1)(a) Preparatory support 0 % Article 63 Implementation of local development strategies (including running costs and animation) 40 % Article 64 Cooperation activities 0 %* CHAPTER IV Marketing and Processing related measures Article 66 Production and marketing plans 0 %* Article 67 Storage aid 0 % Article 68 Marketing measures 0 %* Article 69 Processing of fisheries and aquaculture products 0 %* CHAPTER V Compensation for additional costs in outermost regions for fishery and aquaculture products Article 70 Compensation regime 0 % CHAPTER VI Accompanying measures for the common fisheries policy under shared management Article 76 Control and enforcement 0 % Article 77 Data collection 0 %* CHAPTER VII Technical assistance at the initiative of the Member States Article 78 Technical assistance at the initiative of the Member States 0 % CHAPTER VIII Measures concerning integrated maritime policy financed under shared management Article 80(1)(a) Integrating Maritime Surveillance 0*% Article 80(1)(b) Promotion of the protection of marine environment, and the sustainable use of marine and coastal resources 40 % Article 80(1)(c) Improving the knowledge on the state of the marine environment 40 % (1) A weight of 40 % can be assigned to the measure marked with * in the table, in accordance with Article 3(2).